                          UNITED STATES BANKRUPTCY COURT
                      FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

IN RE: CHRISTINA THOMPSON                              : CHAPTER 13
           Debtor(s)                                   :
                                                       :
         CHARLES J. DEHART, III                        :
         STANDING CHAPTER 13 TRUSTEE                   :
            Movant                                     :
                                                       :
               vs.                                     :
                                                       :
         CHRISTINA THOMPSON                            :
             Respondent(s)                             : CASE NO. 5-20-bk-03181


                          TRUSTEE’S OBJECTION TO CHAPTER 13 PLAN

                AND NOW, this 11th day of January, 2021, comes Charles J. DeHart, III,
Standing Chapter 13 Trustee, and objects to the confirmation of the above-referenced debtor(s)’
plan for the following reason(s):

               1. Debtor(s)' plan violates 11 U.S.C. Sec. 1322(a)(1) in that the debtor(s) has not
submitted all or such portion of the disposable income to the Trustee as required. More
specifically,

             Trustee alleges and avers that debtor(s)’ disposable income is greater than that
which is committed to the plan based upon the Means Test calculation and specifically disputes the
following amounts:

                     a. Marital adjustment calculation - Line 13 - Itemize debt payments.

                Trustee alleges and avers that debtor(s)’ disposable income is greater than that
which is committed to the plan based upon disposable income on Schedules I and J and
specifically disputes the following amounts:

                     a.    According to Schedule I, debtor makes $4,950.0 and her spouse
                           makes $7,696.00 per month. The total monthly household income
                           is $12,646.00; debtor’s income is about 40% and her spouse’s
                           income is about 60% of the total income. Debtor’s spouse has
                           payroll deductions of $1,861.00; his car payment is $773.00, and
                           his debt payments are $2,686.00. The result is that debtor’s spouse
                           contributes $2,373.00 to the household expenses listed on Schedule J.

                           The amount on Line 22 of Schedule J for debtor’s monthly expenses
                           is $10,560.00. After deduction of $2,686.00, which is the amount
                           listed for the non-filing spouse’s debt payments, the shared household
                           expenses total $7,874.00. Considering the relative income of the



Case 5:20-bk-03181-RNO            Doc 30 Filed 01/25/21 Entered 01/25/21 10:15:01              Desc
                                  Main Document    Page 1 of 2
                        debtor and her spouse, his 60% share of the expenses would be
                        $4,724.00. While Trustee does not challenge the reasonableness of
                        the payroll deductions and car payment, Trustee objects to the
                        deduction of $2,686.00 for debt payments without more specificity
                        as to what is included in that amount.


              2. The Trustee provides notice to the Court as to the ineffectiveness of debtor(s)
Chapter 13 Plan for the following reasons:

                    a. Disclosure of compensation for Chapter 13 was not filed.

               WHEREFORE, Trustee alleges and avers that debtor(s) plan is nonconfirmable and
therefore Trustee prays that this Honorable Court will:

                    a. Deny confirmation of debtor(s) plan.
                    b. Dismiss or convert debtor(s) case.
                    c. Provide such other relief as is equitable and just.

                                                 Respectfully submitted:



                                                 /s/Charles J. DeHart, III
                                                 Standing Chapter 13 Trustee
                                                 8125 Adams Drive, Suite A
                                                 Hummelstown, PA 17036
                                                 (717) 566-6097




                                  CERTIFICATE OF SERVICE

               AND NOW, this 25th day of January, 2021, I hereby certify that I have served
the within Objection by electronically notifying parties or by depositing a true and correct copy of
the same in the United States Mail at Harrisburg, Pennsylvania, postage prepaid, first class mail,
addressed to the following:

Patrick Best, Esquire
18 N. 8th Street
Stroudsburg, PA 18360

                                                 /s/Deborah A. Behney
                                                 Office of Charles J. DeHart, III
                                                 Standing Chapter 13 Trustee2



Case 5:20-bk-03181-RNO         Doc 30 Filed 01/25/21 Entered 01/25/21 10:15:01                Desc
                               Main Document    Page 2 of 2
